Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Edward James Mahon is suspended from the practice of law for one year and until further order of the Court, with the suspension entirely stayed and respondent placed on probation for two years subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; c. Respondent shall continue in his course of treatment with Dr. George Paniotte or a qualified psychiatrist acceptable to the Administrator, comply with all treatment recommendations of the psychiatrist, take prescribed medications, and provide appropriate releases to the treating professionals) to allow reports to the Commission on a regular basis of not less than four times per year, with the Administrator advised of any change in attendance deemed warranted by such professional(s); d. Respondent shall participate in Alcoholics Anonymous by attending at least two meetings a week. Respondent is to maintain a log of his attendance at the meeting and submit it to the Administrator with his quarterly reports; e. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; f. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; g. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the nature and extent of his compliance with the conditions of probation; h. Respondent shall notify the Administrator within 14 days of any change of his address, or change in treatment professionals; i. Respondent shall comply with the Illinois Rules of Professional Conduct and will cooperate with the Administrator in providing information regarding any investigation relating to his conduct; j. Respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; and k. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The one-year period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court. Respondent Edward James Mahon shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.